11TH COURT OF APPEALS
                                            EASTLAND, TEXAS
                                              JUDGMENT

Dwayne Dale Billings,                                 * From the 161st District
                                                        Court of Ector County,
                                                        Trial Court No. B-34,077.

Vs. No. 11-11-00048-CR                                * February 14, 2013

State of Texas,                                       * Opinion by Wright, C.J.
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Willson, J.)


        This court has inspected the record in this cause and concludes that there is no error in
the judgment below. Therefore, in accordance with this court’s opinion, the judgment of the
trial court is in all things affirmed.